Citation Nr: 1817589	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter to include on an extraschedular basis.

2.  Entitlement to a temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran's claim was previously characterized as only a claim for entitlement to an earlier effective date and a later termination date for a temporary total disability rating for a period of convalescence.  Upon examining the evidence and arguments presented by the Veteran however, the Board finds that the Veteran has argued that he is entitled to an increased or a total disability rating under a variety of theories, and the Board has recharaterized the issues accordingly.

The issue of entitlement to TDIU to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back condition has not been shown to cause ankylosis or incapacitating episodes throughout the period on appeal, and the weight of the evidence did not establish that the Veteran's forward flexion was functionally limited to 30 degrees or less prior to October 19, 2012; and the Veteran's disability picture was anticipated by the schedular rating criteria

2.  The Veteran was hospitalized on October 19, 2012 and granted a six month period of convalescence and hospitalized on March 11, 2014 and granted a six month period of convalescence; and the Veteran did not manifest severe postoperative residuals or require a total body immobilization cast after either hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter to include on an extraschedular basis is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran and his spouse testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations and neither he, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Schedular Rating

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter.  The weight of the evidence indicates that the Veteran is not entitled to an increased disability rating.

The Veteran first filed for service connection in January 1999, and, in November 1999, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran's disability rating was subsequently increased to 20 percent.  On November 2012, the Veteran filed an increased rating claim, and he was assigned a temporary total disability rating from October 19, 2012 to January 31, 2013; and a disability rating of 40 percent thereafter.  The Veteran appealed, because he believed he was entitled to a higher disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Disability ratings for back disabilities are assigned pursuant to the General Rating Formula for Diseases and Injuries of the Spin and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

The Formula for Rating (IVDS) Based on Incapacitating Episodes is not raised by the record and does not provide an adequate basis for an increased rating.  VA examinations of record do not indicate that the Veteran's back disability manifest in incapacitating episodes due to IVDS.  Additionally, the Veteran's medical records do not memorialize physician prescribed bed rest due to incapacitating episodes.  As such, a higher rating is not available for incapacitating episodes of intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of motion refers to the some of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(2).

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine

Ankylosis is not raised by the record, because VA examinations of record indicate that the Veteran had not manifested ankylosis.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the lower spine.  Therefore, the rating criteria for disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on the criteria that does not require a finding of ankylosis.  Accordingly, the Board notes that in order for the Veteran to meet the schedular criteria for a disability rating in excess of 20 percent it must be shown that the forward flexion in his low back was functionally limited to 30 degrees or less.

The Veteran has already been assigned a disability rating of or in excess of 40 percent from October 19, 2012.  Generally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Veteran has already been assigned the highest rating available or greater than the highest rating available under the General Rating Formula for Diseases and Injuries of the Spine based on limitation of motion from October 19, 2012.

The only remaining issue regarding the Veteran's schedular rating under the General Rating Formula for Diseases and Injuries of the Spine is whether the Veteran is entitled to a disability rating in excess of 20 percent prior to October 19, 2012.  As previously noted, the Veteran first filed for an increased disability rating in November 2012.  Normally, the effective date is, unless otherwise provided, the date of receipt of the claim or the date that the entitlement arose; whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If the basis for the increased disability occurred within one year prior to the claim however, then the effective date of the increased disability is the date that the increased disability was factually ascertainable."  Id; Harper v. Brown, 10 Vet. App. 125 (1997).  In determining when an increase is factually ascertainable, the Board looks to all the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98 (Sept. 23, 1998).

The Veteran's treatment records indicate that the Veteran manifested back symptoms throughout the period on appeal.

A May 2012 magnetic resonance imaging (MRI) indicated that the Veteran had a back disorder.

An October 2012 report of operation indicated that the Veteran underwent spinal surgery on October 19, 2012.

In a November 2012 statement, the Veteran indicated that his back condition had increased in severity, and that he had recently undergone his fourth spinal surgery.  

The Veteran underwent a VA examination in January 2013.  The examiner indicated that the Veteran had an extensive history of back issues, and that the Veteran originally underwent back surgery in 1997 and underwent another back surgery in October 2012.  The Veteran reported painful flare-ups after remaining on his feet for too long.  The Veteran's flexion was measured to 30 degrees, and he was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner indicated that the Veteran had additional functional loss manifested by less movement than normal, weakened movement, and pain on movement.  Muscle strength testing revealed normal strength.  The examiner indicated that the Veteran's back condition would likely have significant pain and discomfort with occupations that require standing or event sitting stationary for significant amounts of time.  

In a January 2013 statement, the Veteran reported that he had first began to manifest back pain in March 2012, and that, in September 2012, he realized he could no longer safety perform his job as a professional pilot due to the extensive pain and severely disrupted sleep patterns as a result of his back pain.  The Veteran indicated that he was unable to return to work as a result of his continuing back pain.

A May 2013 statement from the Veteran's physician indicated that the Veteran was cleared for limited duty working in simulators, and that the physician would evaluate the Veteran's eligibility for returning to full duty in three months.

In a June 2013 written statement, the Veteran indicated that he would returned to work in a limited capacity as a simulator instructor beginning July 2013.

In a November 2013 written statement, the Veteran reported that his medical authorization to return to work had been rescinded, and that he had been unable to work since September 2012.

A November 2013 statement from the Veteran's physician indicated that the Veteran could work at a desk job or in a simulator where he would be able to stand up, stretch, and walk, but that the Veteran was not medically qualified to fly for eight hours or more.

In January 2014 written statement, the Veteran indicated that he had been unable to work due to his back pain since September 2012.  

In a March 2014 written statement, the Veteran reported that he had undergone a fifth back surgery in March 2014.  

A March 2014 summary of hospitalization indicated that the Veteran underwent spinal surgery on March 11, 2014.

In an April 2014 statement, one of the Veteran's coworkers indicated that he personally knew that the Veteran had undergone five back surgeries; and that the Veteran had been unable to work since September 2012.  The Veteran also submitted several written statements from former fellow service members that he had kept in touch with over the years indicating that the Veteran's back condition had begun to increase in severity resulting in an inability to return to work since September 2012.

An April 2014 letter from the Veteran's employer indicated that the Veteran had been on medical leave since September 13, 2012, because he was not able to work in any capacity since that time.

In an April 2014 written statement, the Veteran indicated that his back condition increased in severity in March 2012, and that he underwent physical therapy over the next six months.  After physical therapy was unsuccessful, the Veteran stopped working in September 2012 and underwent surgery in October 2012.  The Veteran stated that he had attempted unsuccessfully to return to work two times after the October 2012 surgery and that he was currently on medical leave unable to lift anything heavier than a coffee cup.  The Veteran reported that due to his back pain he had difficulty sleeping, exercising, remembering basic events, and sitting for more than 20 to 30 minutes.  The Veteran also indicated that if he ever was able to return to work it would be on an airframe that flies shorter routes for less pay.
In an August 2014 letter to his congressman, the Veteran claimed that he had been unable to work since September 2013.

In a September 2014 private opinion, the Veteran's physician indicated that the sought treatment in May 2012 for recurrent back pain.  The physician indicated that the Veteran underwent back surgery in October 2012 after physical therapy was unsuccessful, and that the Veteran underwent back surgery again in March 2014.  Finally, the physician opined that the Veteran had been unable to work since September 2012.

The Veteran underwent another VA examination in October 2014 at which he reported that painful flare-ups that limited his range of motion and functional use with increased activity after prolonged standing and repetitive motions.  The Veteran claimed that he had been unable to return to work due to the physical limitations imposed by his back condition.  The Veteran's flexion was measured to 90 degrees, and his range of motion was not reduced after three repetitions of range of motion testing.

In a March 2015 notice of disagreement, the Veteran indicated that he was unable to sit without extreme discomfort.

In a March 2016 letter to his congressman, the Veteran indicated that he had been unable to work for the previous three years due to chronic pain that makes sleep difficult and prevents him from getting out of bed most days.

The Veteran submitted a written statement in November 2016 in which he reported experiencing constant back pain which was only relieved by lying on his back, but that his pain causes sleep problems.  The Veteran claimed that he was totally disabled due to his back condition.  

The Veteran testified at a personal hearing before the Board in November 2016 that he had been unable to work since September 2012, and that therefore he should receive a total disability rating from September 2012 till June 2013.  The Veteran indicated that he manifested back pain which prevented him from getting out of bed, and that he had to wear a back brace due to his back condition.  The Veteran also indicated that he had been unable to work in his previous occupation as a professional pilot, and he did not see any other potential occupation he could obtain in light of his back injury.  The Veteran's testimony was corroborated by his wife who reiterated his contentions.  See Transcript.

A December 2016 private opinion indicates that the Veteran's back condition manifested in back pain and physically prevented him from returning to employment as a professional pilot.

The weight of the evidence indicates that it is not factually ascertainable that the Veteran was entitled to a disability rating in excess of 20 percent prior to October 19, 2012.  In order to meet the criteria for a disability rating in excess of 20 percent the Veteran's back disability must be shown to functionally limit forward flexion to 30 degrees or less, and this measurement must be factually ascertainable in order to be assigned an effective date earlier than the receipt of the Veteran's claim in November 2012.  Accurate measurement should be insisted on in determining limitation of range of motion of joints, and the use of a goniometer in this measurement is indispensable.  38 C.F.R. § 4.46.  The medical evidence of record does not contain an accurate measurement made with a goniometer or any other measuring tool for that matter indicating that the Veteran's flexion was limited to 30 degrees or less prior to October 19, 2012.  Therefore, the Veteran does not meet the criteria for a disability rating in excess of 20 percent prior to October 19, 2012.

As previously noted in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca.  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that it is not factually ascertainable that the Veteran was entitled to a disability rating in excess of 20 percent prior to October 19, 2012 even after taking additional functional impairment into consideration.  The Veteran has provided competent testimony that he manifested pain prior to October 19, 2012 that he manifested pain which in turn made it difficult to function.  Nevertheless, pain alone is not sufficient to establish an additional functional impairment for an increased disability rating.  Unfortunately, the weight of the evidence is not sufficient to demonstrate that the Veteran's pain caused additional functional loss, because the evidence of record does not establish that the Veteran underwent repetitive range of motion testing, or another form of diagnostic testing, sufficient to factually ascertain the level of functional loss or whether it warranted an increased disability rating.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter is denied.

Temporary Total Disability Rating

At issue is whether the Veteran is entitled to a temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter.  The weight of the evidence indicates that the Veteran is not entitled to earlier effective dates or later termination dates for his temporary total disability ratings.  

The pertinent procedural and factual history for the Veteran's claim for a temporary total disability rating is identical to the Veteran's claim for an increased disability rating for a back condition.  Please see the previous section for a further discussion.

Temporary total disability ratings for convalescence are assigned for the following: surgeries necessitating at least one month of convalescence; surgeries with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or necessity for house confinement or confinement to a wheel chair or crutches; or immobilization by case without surgery of one major joint or more.  A total rating will normally only be assigned for a period no longer than three months, but extensions may be granted up to three months beyond the initial period.  Additional six month extension may be made with the approval of the Veterans Service Center Manager, but only for severe postoperative residuals or immobilization body casts.  The temporary total disability rating shall be effective the date of hospitalization.  38 C.F.R. § 4.30.  

The Veteran underwent back surgery on October 19, 2012 and was assigned a temporary total disability rating for the six month period thereafter.  The Veteran subsequently underwent back surgery on March 11, 2014 and was assigned a temporary total disability rating for the six month period thereafter.  Although the Veteran underwent a period of convalescence following surgery, the medical evidence of record does not establish that the Veteran manifested severe postoperative residuals or was placed in a total immobilization cast.

While there is no doubt that the Veteran's back has remained problematic following the periods of convalescence, it does not appear that "severe postoperative residuals" exist.  Looking to the types of conditions contemplated by the VA regulations for such a condition, the regulations list incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Here the Veteran did not have anything amputated, a body cast was not required and the Veteran was not confined to his house.  

The Veteran is not entitled to an effective date earlier than October 19, 2012 for a temporary total disability rating, because that was the date of hospitalization the earliest effective date allowed for a temporary total disability rating.  The Veteran is not entitled to have the temporary total disability rating beginning on October 19, 2012 to be extended beyond the six months that has already been assigned, because six months is the longest period of time for a temporary total disability rating for a period of convalescence that does not manifest severe postoperative residuals or require a total body immobilization cast .  The Veteran is not entitled to an effective date earlier than March 11, 2014 for the second period of convalescence, because that is date of the Veteran's second hospitalization during the period on appeal and is, therefore, the earliest effective date for the temporary total disability rating.  The temporary total disability rating beginning on March 11, 2014 cannot be extended beyond the six months that has already been assigned, because, as previously discussed, six months is the longest period of time for a temporary total disability rating for a period of convalescence that does not manifest severe postoperative residual or require a total body immobilization cast.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter is denied.

The Board notes that piecemeal appellate litigation is to be avoided, and that that issues that are inextricably intertwined should be remanded simultaneously; rather than to adjudicate one and remand the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board further notes that the inability to return to work due to a previously service-connected medical condition is a factor that must be taken into consideration in evaluating TDIU and a temporary total disability rating.  38 C.F.R. §§ 4.16, 4.30; see also Cook v. West, 1998 U.S. Vet. App. LEXIS 1547 (Vet. App. Dec. 1, 1998).  In this particular case however, the Veteran has been provided temporary total disability ratings for the maximum periods of time permitted by permitted under the rating schedule, and, therefore, adjudication at this time is appropriate; because further development of the Veteran's claim for TDIU would not provide an adequate basis for extending the current assignment of the temporary total disability ratings.

Extraschedular

The Veteran's representative expressly raised the issue of entitlement to an extraschedular disability rating in a personal hearing before the Board.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's back is specifically contemplated by the schedular rating criteria.  The Veteran is claiming that he is entitled to a higher rating, and his predominant complaints involve pain and limitation of motion.  The schedular criteria explicitly provide for ratings based on the limitation of range of motion, and case law requires pain to be taken into consideration when evaluating the severity of orthopedic disabilities.  See Mitchell.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  

The Board notes that the Veteran has also reported that his back pain has limited his ability to sleep; which the Board acknowledges may be beyond the scope of explicitly identified schedular criteria and any factors contributing to an additional functional impairment.  Regardless this is moot.  The Veteran has been assigned a separate compensable disability rating for an acquired psychiatric disorder caused by his back pain, and, therefore, all of the Veteran's reported symptoms have been evaluated under the rating schedule.

The Board notes that the Veteran used assistive devices such as a back brace.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service-connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.


ORDER

A disability rating in excess of 20 percent for a back disability prior to October 19, 2012 and in excess of 40 percent thereafter to include on an extraschedular basis is denied.

A temporary total disability rating for a period of convalescence earlier than October 19, 2012, from May 1, 2013 to March 10, 2014, and from October 1, 2014 and thereafter is denied.


REMAND

The Board finds that the issue of entitlement to TDIU has been raised by the record, because the Veteran has claimed that he is entitled to a total disability rating due to his inability to secure and maintain gainful employment; and the fact that there are multiple medical opinions of record indicating that the Veteran is unable to secure and maintain gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the evidence currently of record is heavily weighted toward a finding that the Veteran is unable to secure and maintain substantially gainful employment.  Unfortunately, the Veteran does not meet the schedular rating criteria throughout the period on appeal, because the Veteran does not always manifest a disability that is at least 60 percent disabling or a combined disability of 70 percent or more.  38 C.F.R. § 4.16.  TDIU may still be assigned on an extraschedular basis, but the Board may not grant or deny TDIU on an extraschedular basis in the first instance; and this matter must be remanded in order to refer the matter to Director, Compensation Service for consideration of TDIU on an extraschedular basis in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Refer issue of entitlement to TDIU to the Director, Compensation Service for extraschedular consideration.

2.  Then, readjudicate the issue of entitlement to TDIU to include on an extraschedular basis.  If TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


